Citation Nr: 0808229	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-17 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for a shell 
fragment wound scar to the lower abdominal wall.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter originates from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In this decision the RO granted 
service connection for shrapnel wound to the lower abdominal 
wall and assigned a noncompensable evaluation.  The veteran 
disagreed with the assigned evaluation and appealed this 
decision to the Board of Veterans' Appeals (Board).  In March 
2007, the veteran testified before the undersigned Veterans 
Law Judge, seated at the RO.  In August 2007, the Board 
denied the claim.  

The veteran appealed the Board's August 2007 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
Pursuant to a joint motion to vacate and remand filed by the 
parties, the CAVC issued an order in January 2008 vacating 
the Board's August 2007 decision and remanding the matter 
back to the Board.  Thus, the matter is once again before the 
Board.

In written argument presented by the veteran's representative 
in March 2007, the veteran's representative raised a claim of 
clear and unmistakable error in a May 2006 rating decision by 
the RO.  The veteran's representative asserts that the RO 
erred by not granting a separate compensable service 
connected disability for a tender and painful scar related to 
the veteran's service-connected residuals of a shrapnel wound 
to the anterior right thigh.  As this matter has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

The basis of the joint motion for remand filed by the parties 
in January 2008 was that the Board's determination that the 
veteran was not entitled to an increased rating under the 
muscle injury codes, namely 38 C.F.R. § 4.73, Diagnostic Code 
5319, may have been based on insufficient evidence.  In this 
regard, the parties pointed out that this determination was 
based on February 2003 VA outpatient records without the 
benefit of a VA examination.  In remanding the appeal back to 
the Board, the Board is being asked to consider whether the 
evidence presently of record is adequate to rate the 
veteran's disability under the criteria of Code 5319.    

After reviewing the evidence, the Board finds that the 
veteran should be afforded a VA examination before a decision 
can be made regarding this appeal.  38 U.S.C.A. § 5103A(d).  
The veteran should also be given the opportunity to submit 
any outstanding information or evidence in support of his 
claim for a compensable evaluation.  38 U.S.C.A. 
§ 5103A(b),(c).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran an updated letter 
concerning VA's duties to notify and 
assist pursuant to Vazquez-Flores v. 
Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008). 

2.  Obtain the veteran's medical records 
from the VA Medical Center in Tampa for 
treatment from April 2006 to the present.

3.  Afford the appellant a VA muscle 
examination to ascertain the nature and 
extent of residuals of a shell fragment 
wound injury to the abdominal wall.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
address any impairment of muscle group 
XIX.  The examiner should also be asked 
to specifically comment on the effects 
that this disability has on the veteran's 
daily activities, to include any adverse 
effects related to his employment.

4.  After completion of the above and any 
additional development of the evidence 
that the RO/AMC may deem necessary, the 
RO/AMC should review the record and 
determine if the appellant's claim for an 
initial compensable rating for residuals 
of a shell fragment wound to the lower 
abdominal wall can be granted.  The 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



